Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 16, 1975, which disqualified claimant from receiving benefits because he lost his employment through his own misconduct. Claimant’s absenteeism and tardiness are admitted and were violative of the terms of his employment. The last violation occurred within a few days of a stern warning by the employer advising claimant that any further violation would result in his discharge. The board found that such behavior constituted misconduct and disqualified claimant from receiving benefits. This decision is supported by substantial evidence and must, therefore, be affirmed (cf. Matter of Rivera [Levine], 47 AD2d 569). The claimant’s contention that he was deprived of an opportunity to cross-examine his employer concerning a statement made by the employer to the referee is entirely without merit because the employer’s statement was irrelevant. Decision affirmed, without costs. Sweeney, J. P., Kane, Koreman, Main and Larkin, JJ., concur.